          Case 1:18-cv-04814-LJL-SDA Document 310
                                              309 Filed 08/10/21 Page 1 of 1

BARNES & THORNBURG LLP
                                                                                  11 South Meridian Street
                                                                                  Indianapolis, IN 46204-3535 U.S.A.
J.T. Larson
                                                                                  (317) 236-1313
317-231-7729
                                                                                  Fax (317) 231-7433
Jt.larson@btlaw.com
                                                                                  www.btlaw.com


                                                                                  August 10, 2021

Via Electronic Court Filing
Honorable Lewis J. Liman, U.S.D.J.
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007-1312

          Re:         Parties’ Request to Set Briefing Schedule on Plaintiffs’ Motion for Leave to File
                      Supplemental Expert Reports and Related Argument [Dkt. 308]

Dear Judge Liman:

        DePuy Orthopaedics, Inc. (“DePuy”), pursuant to this Court’s local rules and Your Honor’s
individual rules of practice, respectfully writes to the Court to set a briefing schedule regarding
Plaintiffs’ Motion for Leave to File Supplemental Expert Reports and Related Argument [Dkt. 308],
which was filed on Friday, August 6, 2021.
       The parties have conferred and agree that S.D.N.Y. Local Rule 6.1(b) governs this Motion
and that the following briefing schedule shall apply:
                         Defendants’ Opposition is due on or before Friday, August
                          20, 2021; and

                         Plaintiffs’ Reply is due on or before Friday, August 27, 2021.
          The parties respectfully request that the Court enter an order permitting the same.
                                                          Very truly yours,
                                                          /s/ J.T. Larson
                                                          J.T. Larson

           SO ORDERED.




            Date: August 10, 2021
                  New York, NY
